Citation Nr: 1606590	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  09-06 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for pseudofolliculitis barbae (PFB) and dry skin.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1992 to June 1994 and November 1995 to January 2002.
This matter is on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reduced the disability rating for PFB and dry skin, from 30 percent to 0 percent effective February 1, 2008. 

In May 2014, the Board granted the restoration of the 30 percent evaluation effective February 1, 2008, which was effectuated by an April 2015 rating decision.  

This matter was most recently remanded by the Board in July 2014 for further development and is now ready for disposition.

The Board notes that, although the Veteran had previously been represented by Disabled American Veterans, in a July 2013 the Veteran submitted a VA Form 21-22 in favor of North Carolina Division of Veterans Affairs (NCDVA).  In a December 2015 letter, the Board recognized NCDVA as the representative in the appeal and advised them that they had 30 days to review the virtual appeal and provide any evidence or arguments.  However, no response was received.  As such, the Board may proceed on the appeal.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The most probative evidence demonstrates that the Veteran's pseudofolliculitis barbae (PFB) and manifests on his head and face with dry skin on the back of his ears and neck; coverage of more than 40 percent of the entire body or more than 40 percent of exposed areas, or the need for constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the last twelve month period, has not been shown.

CONCLUSION OF LAW

Criteria for a rating higher than 30 percent for PFB and dry skin have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, DCs 7806, 7813 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2015). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 
The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Historically, in a December 2002 decision, the RO granted the Veteran's claim for service connection for PFB and dry skin (claimed as facial sores and dryness, and "bumps" on back of head from cranial PFB) and assigned a 30 percent rating from January 17, 2002 (the date following the Veteran's separation from active service) under Diagnostic Code 7814-7806.  Hyphenated diagnostic codes are used when a diagnostic code other than the one assigned to the disease itself forms the basis for the rating.  38 C.F.R. § 4.27 (2015).

In November 2007, the RO reduced the disability rating for PFB and dry skin, from 30 percent to 0 percent effective February 1, 2008, under Diagnostic Codes 7813-7806.  In a July 2014 decision, the Board restored the 30 percent evaluation, effective February 1, 2008.  An April 2015 rating decision effectuated the Board's decision.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the increased rating issue remains pending.  AB v. Brown, 6 Vet. App. 35 (1993).

In this regard, the Board notes that the applicable rating criteria for skin disorders, 38 C.F.R. § 4.118, were amended effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Under the pre-amended regulations, tinea was rated under Diagnostic Code 7814 based on the rating criteria for eczema.  Under the amended regulations, dermatophytosis, to include tinea barbae of the beard area, is rated under Diagnostic Code 7813 pursuant to the criteria for disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  Although the Veteran's PFB has resulted in minor scarring on his face, since the evidence of record shows the Veteran's skin disability has also been diagnosed as eczema and dermatitis during the course of the appeal, the Board will rely on Diagnostic Code 7806, governing dermatitis or eczema.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a 30 percent rating is warranted when 20 to 40 percent of the entire body or of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of 6 weeks or more, but not constantly, during the past 12 month period.  The highest rating of 60 percent is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas are affect, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during a twelve month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Turning to the merits of the claim, VA treatment records dated from December 2004 to July 2005 include diagnoses of and treatment for eczema and dermatitis on the Veteran's neck for which he was prescribed triamcinolone cream 0.1% and Aquaphor ointment.

On July 2005 VA skin diseases examination, the Veteran presented with a history of eczema since 1993 and complaints of itching which he treated with topical steroid triamcinolone 0.1% twice daily.

On physical examination, there was a nummular eczematous rash on the left posterior auricle comprising less than 5% exposed area and 5% total body area.  There was no scarring or disfigurement, acne or chloracne, scarring alopecia, alopecia areata, or hyperhidrosis.  

After conducting a thorough review of the electronic treatment records and examination of the Veteran, the examining physician diagnosed eczema which was unchanged from a previous examination which did not affect his daily activity or occupation.

VA treatment records include an October 2005 report which reflects treatment for a scaly rash on his face.  The assessment was seborrheic dermatitis.  In December 2005, he was using a hydrocortisone 1% and econazole cream for erythematous scaly plaques on his face.  The assessment was contact dermatitis.  Hytone 2.5% was prescribed and an Aveeno bar was recommended.

In November 2006, he complained of a two-day rash on his face, but no new medications, creams or soaps had been used.  The rash was described as weeping furuncles on cheeks and forehead.  Records dated from December 2008 to March 2012 show that evaluations of the skin were negative for any evidence of lesions, rashes, itching, redness, flaking or eczema.

Undated photographs of the Veteran's face showed papules and patches of dry skin.

On March 2012 VA skin diseases Disability Benefits Questionnaire (DBQ) examination, the Veteran complained of PFB on his face and on his head and dry skin on the back of his ears and neck.  There was no evidence of benign or malignant skin neoplasms.  There were no systemic manifestations due to any skin diseases.  He had used an oral or topical medication in the past 12 months.  Topical corticosteroids (hydrocortisone) were used for 6 weeks or more, but not constantly.  He had no treatments or procedure other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  There were no debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.

On physical examination of the skin, the examiner noted that dermatitis affected less than 5% of the Veteran's total body area and 5% to 20% of the exposed area.  The papulosquamous disorder affected 5% to 20% of the total body area and 20 to 40% of the exposed area, providing only more evidence against this claim. 

After a thorough review of the claims file and examination of the Veteran, the examining physician diagnosed dermatitis or eczema and pseudofolliculitis.  

On March 2012 VA scars/disfigurement DBQ examination, the Veteran complained of scars on his face for folliculitis, but denied that they were painful or unstable.  He provided photographs of his face.  
Examination revealed a 6 by 6 centimeter scar.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was hyperpigmentation of the scar and a total area and the total area of hyperpigmentation was 36 cm sq.  However, the scar did not cause gross distortion or asymmetry of facial features or visible or palpable tissue loss or any limitation of function.  The examining physician opined that the scar did not impact the Veteran's ability to work.

Additional VA treatment records include a May 2013 report which shows that an examination of the Veteran's skin revealed macular patches that were non-scaly and slightly erythematous.

Applying the relevant rating criteria, the Board notes that a rating in excess of 30 percent for the Veteran's PFB with dry skin disability is not warranted.  In order to obtain a higher, 60 percent, rating under Diagnostic Code 7806, the PFB and dry skin disability must cover an area of more than 40 percent of the entire body or more than 40 percent of exposed areas are affect, or; required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a twelve month period.  Here, the July 2005 VA examining physician found that the Veteran's eczematous rash comprised less than 5% of the exposed area and 5% of the total body area.  The March 2012 VA examining physician stated that the rash covered less than 5% of the Veteran's total body area and 5% to 20% of the exposed area.  The papulosquamous disorder affected 5% to 20% of the total body area and 20 to 40% of the exposed area.  These findings warrant no more than a 30% disability evaluation. The most probative evidence in this regard fails to show that the Veteran's skin disability affected more than 40 percent of the entire body or more than 40 percent of exposed areas, which would warrant the assignment of a 60 percent rating.

Further, although the medical evidence reflects the use of corticosteroids hydrocortisone and Triamcinolone there is no evidence that the Veteran's PFB with dry skin has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during a twelve month period, which warrants the assignment of a higher 60 percent rating.  Here, the March 2012 VA examiner stated that topical corticosteroids (hydrocortisone) were used for 6 weeks or more, but not constantly.  

The Board has also considered whether Diagnostic Code 7800 relating to disfigurement of the head, face, or neck, might serve as a basis for a higher disability rating.  Under DC 7800, a higher 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one-quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo- or hyperpigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

However, while there is evidence of scarring on his face, there is no evidence of visible or palpable tissue loss of his skin or four or five characteristics of disfigurement.  Specifically, on March 2012 VA scars examination, the folliculitis scar was 6x6 cm in length and width.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was hyperpigmentation of the scar and a total area of the head, face, and neck that was less than 36 sq. cm.  Accordingly, the next higher rating of 50 percent under DC 7800 is not warranted.  38 C.F.R. § 4.118 DC 7800.

To the extent that the Veteran contends that his PFB with dry skin has negatively impacted his quality of life and causes a scaling, itching, and weeping rash, it is important for the Veteran to also understand that without some problems associated with his skin disability there would be no basis for a compensable evaluation, let alone a 30 percent evaluation.  Without consideration of the problems he has cited and are reflected in the medical records at this time, the current evaluation could not be justified.
Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for PFB with dry skin.

With regard to his skin disability, the Veteran is competent to report his complaints itching and scarring as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's February 2012 remand in order to address this medical question).  He is not, however, competent to identify a specific level of disability of his skin disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's skin disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  While the Veteran clearly has problems with his skin, this is the basis for the current finding. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria contemplate all impairment resulting from the Veteran's skin disability.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of itching and scarring due to his disability.  The assigned schedular rating is, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence does not reflect and the Veteran does not contend that he is unemployed due to his skin disability.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service-connected skin disability.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  While it does not appear that the Veteran was provided VCAA notice regarding his increased rating claim, the Board finds no prejudice as the Veteran had actual knowledge concerning the evidence necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA notice error was not prejudicial because the appellant demonstrated knowledge of the information and evidence necessary to substantiate his claim by way of the arguments made to the RO); Shinseki v. Sanders, 556 U.S. 396, 412-414 (2009).

In this regard, the Veteran has been provided a meaningful opportunity to participate effectively in the processing of his claim, as he has been afforded the opportunity to submit additional argument and evidence, which he has done, and his former representative, DAV, addressed the issue in a January 2012 Brief.  A review of the Veteran's Brief indicates an accurate understanding of the issue on appeal, and it indicates actual knowledge on the part of the claimant, and that a reasonable person could be expected to understand from the notice what was needed. Id.  The Board therefore finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the written assertions of the Veteran.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, relevant VA examinations were obtained in July 2005 (pursuant to the Board's February 2012 remand) and in March 2012.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted. VAOPGCPREC 11-95.

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's skin disability since the most recent VA examination.  The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his skin disability.

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.



ORDER

A rating higher than 30 percent for PFB and dry skin of the face is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


